Citation Nr: 1035542	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than January 27, 2004, 
for the grant of total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran served on active duty from January 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted TDIU effective from June 14, 2004.  The 
appeal was subsequently transferred to the RO in Phoenix, 
Arizona.  In July 2005, the Veteran disagreed with the assigned 
effective date.  The Veteran was granted an earlier effective 
date of January 27, 2004, in the November 2005 Statement of the 
Case; however, he continues to contend that he is entitled to an 
effective date in 1998.  

In April 2008, the Veteran and his brother presented testimony at 
a personal hearing conducted at the Phoenix RO before the 
undersigned.  A transcript of this personal hearing is associated 
with the Veteran's claims folder.  

The appeal is REMANDED to the RO in Phoenix, Arizona.  VA will 
notify the appellant if further action is required.


REMAND

By decision issued in June 2009, the Board denied an effective 
date earlier than January 27, 2004, for the grant of TDIU.  The 
Veteran appealed that decision to the Court of Appeals for 
Veterans Claims (Court).  In May 2010, the Court vacated the 
Board's June 2009 decision and remanded the Veteran's appeal 
pursuant to a Joint Motion for Remand.  In the Joint Motion for 
Remand, the parties agreed that remand was necessary to comply 
with VA's duty to assist by seeking to obtain any relevant Social 
Security Administration (SSA) records and the Veteran's VA 
Vocational Rehabilitation records.  Remand to the RO is 
appropriate for this additional development to be accomplished.

The Board notes that, in August 2010, the Veteran's attorney 
submitted a brief in response to the Board's 90-day letter.  With 
that response brief, the attorney attached the report of an 
employability assessment by a private Vocational Consultant.  
Although the attorney waived regional office consideration of 
this additional evidence, since remand is necessary to comply 
with the Joint Motion for Remand, the Board will not consider 
this evidence at this time and refers it for consideration by the 
RO in readjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's medical and 
adjudication records from the Social Security 
Administration.  The letter requesting such 
records should include a citation to appropriate 
legal authority requiring that other Federal 
agencies provide such information as the 
Secretary may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106.  Associate 
all correspondence and any records received with 
the claims file.

2.  Obtain and associate with the Veteran's 
claims file his VA vocational rehabilitation 
file.  If this file is unavailable for any 
reason and efforts to recreate the file are 
unsuccessful, a formal finding of unavailability 
should be made and a memorandum setting forth 
the efforts to obtain or recreate the Veteran's 
VA vocational rehabilitation file should be 
associated with the claims file.  The Veteran 
and his attorney should be appropriately 
notified of any formal finding of 
unavailability.  

3.  Thereafter, the Veteran's claim should be 
readjudicated, including consideration of the 
private employability assessment submitted to 
the Board in August 2010 by the Veteran's 
attorney.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
attorney.  An appropriate period of time should 
be allowed for response.  Thereafter, this claim 
should be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


